CRIMINAL CAUSE FOR EVIDENTIARY HEARING

 

BEFORE : Judge Joseph F. Bianco, USCA (Sitting by designation.)
DATE: 10/7/2019

 

TIME: 9:30 AM (3 Hrs. 31 Mins.) eke Pace wy
| DANN.
DOCKET: 14-CR-0182 (JFB) U.S. DISTRICT COURT E.D
TITLE: USA v. Carrasco * OCT 07 2019 *
APPEARANCES: =
" FICE
- Luis Alex Carrasco (deft # 1) LONG \SLANB OF
- Present
- On Bond

- Represented by Lawrence V. Carra (Retained) and
Carl Irace (Of Counsel)

United States of America
- Represented by Charles Peter Kelly (AUSA)

FTR Time: 9:47 - 12:01, 2:25 -— 3:42

Courtroom Deputy: ELR for MS

 

- Case called.

Evidentiary hearing held regarding defendant’s motion to vacate his
conviction/guilty plea.

Exhibits entered into evidence.

Witnesses for the defendant called and sworn; testimony given.

Defendant rests.

Witness for the Government called and sworn; testimony given.

- Government rests.

For the reasons stated on the record, defendant’s motion to vacate his
conviction/guilty plea is hereby granted. The defendant’s guilty plea
entered before this Court on 9/22/2015 is withdrawn. Subsequently, the
defendant’s sentence issued by this Court on 6/28/2017 is withdrawn. This
case shall be reopened and proceed in the discovery phase.

- A status conference is set for 11/4/2019 at 1:30 PM in Courtroom 1040
before Judge Joseph F. Bianco.

- Defendant waives Speedy Trial; waiver executed.

- Defendant’s current bond conditions continue.
